Citation Nr: 0105819	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  00-03 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's son




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran had active duty service from March 1943 to April 
1945.  He died in June 1999.  The appellant is the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, in which the RO denied the 
appellant's claim for service connection for the cause of the 
veteran's death.


FINDINGS OF FACT

1.  The veteran died on June [redacted], 1999; the immediate 
cause of death listed in Part I of the amended death certificate 
is lung cancer; with "other significant conditions contributing 
to death but not resulting in the underlying cause given in 
Part I" listed as diabetes, coronary artery disease and 
myocardial infarction. 

2.  At the time of his death, the veteran had been granted 
service connection for, inter alia, coronary artery disease 
with history of myocardial infarction and coronary artery 
bypass graft, evaluated as 30 percent disabling.  

3.  In an uncontroverted opinion, a private physician stated 
that it is more likely than not that the veteran's heart 
disease and myocardial infarction contributed to his death.  

4.  The veteran's military service materially and 
substantially contributed to the cause of his death.


CONCLUSION OF LAW

Disabilities incurred in or aggravated by service contributed 
substantially and materially to the cause of the veteran's 
death.  38 U.S.C.A. § 1310 (West 1991 & Supp. 1999); 38 
C.F.R. §§  3.310, 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran had active duty service from March 1943 to April 
1945.  The veteran died on June [redacted], 1999.  At the time 
of his death, the veteran had been granted service connection for 
coronary artery disease with history of myocardial infarction 
and coronary artery bypass graft, evaluated as 30 percent 
disabling, residuals, cerebral concussion, nerve exhaustion 
with headaches and dizzy spells, evaluated as 30 percent 
disabling, residuals, shell fragment wounds, left shoulder 
and left chest, Muscle Group V, evaluated as 20 percent 
disabling, and residuals, left meridian nerve injury, 
evaluated as 20 percent disabling.  In November 1993, he was 
granted a total disability rating based on individual 
unemployability due to service-connected disabilities.

The appellant argues that the veteran's service connected 
disabilities contributed to the cause of his death.  
Specifically, a review of her written statements and the 
transcript of her hearing, held in February 2000, shows that 
she essentially argues that the veteran suffered a myocardial 
infarction in May 1999 (about two weeks' prior to his death) 
which caused him to be struck by an automobile, and that the 
trauma from this injury weakened him and led to his death.  
It has also been argued that the evidence pertaining to the 
severity of the veteran's service-connected coronary artery 
disease with history of myocardial infarction and coronary 
artery bypass graft warrants the conclusion that these 
conditions contributed substantially and materially to the 
cause of the veteran's death.  

A veteran's surviving spouse is entitled to dependency and 
indemnity compensation if a service-connected disability 
either caused or contributed substantially or materially to 
the cause of the veteran's death.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.312.  

Under the basic statutory and regulatory provisions governing 
the benefit at issue, to establish service connection for the 
cause of the veteran's death the evidence must show that a 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause 
death.  For a service-connected disability to be the cause of 
death, it must singularly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributing cause it is not sufficient to show that it 
causally shared in producing death, but rather, it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

Post-service medical records include reports from the Broward 
General Medical Center (BGMC), dated in May 1999, which show 
that the veteran was admitted after being struck by a car.  
His injuries included a right rib fracture, and there was 
substantial evidence (including enzymatic evidence and 
abnormal electrocardiograms (EKG's)) that he had suffered a 
myocardial infarction.  His past medical history was 
remarkable for metastatic lung cancer with a history of 
chemotherapy and radiation treatment, hypertension, coronary 
artery disease, and a coronary artery bypass graft.  It was 
noted that the veteran had been given a "do not 
resuscitate" (DNR) status due to his metastatic lung cancer, 
and that he had been receiving hospice care.  

The veteran was discharged from BGMC to the VA Medical Center 
in Miami (Miami VAMC).  Miami VAMC records dated in May 1999 
show that the veteran was treated over the course of four 
days, with diagnoses of status post motor vehicle accident, 
coronary artery disease, diabetes type II, prostate cancer 
status post XRT (radiation therapy), chronic obstructive 
pulmonary disease and cerebral vascular accident.  The 
records note past treatment for squamous cell carcinoma of 
the lung with metastatic lesions to the bone and brain.  
Records pertaining to the condition of the veteran's 
cardiovascular system show that the veteran had an ejection 
fracture of 35 percent and two previous myocardial 
infarctions.  A social history noted that he was positive for 
tobacco, characterized in other reports as a 40 pack-year 
history.  The veteran was discharged on May 17, 1999.  

The veteran's death certificate states that he died on June 
[redacted], 1999.  The immediate cause of death listed in Part 
I of the amended death certificate is listed as lung cancer; with 
"other significant conditions contributing to death but not 
resulting in the underlying cause given in Part I" listed as 
diabetes, coronary artery disease and myocardial infarction. 

In an letter, dated in December 2000, Ann Marie Gordon, M.D., 
of the Washington Hospital Center, stated that she had 
reviewed the veteran's clam file and pertinent medical 
records.  Dr. Gordon noted that the amended death certificate 
stated that the veteran's coronary artery disease and history 
of myocardial infarction were contributing causes of death.  
Dr. Gordon essentially concluded that, based on her review of 
the veteran's records, it was, "[M]ore likely than not that 
the veteran's long-standing severe heart disease and 
subsequent myocardial infarction contributed to his death."  

Prior to his death, the veteran had a history of metastatic 
lung cancer treated with radiation and chemotherapy, and he 
had been receiving hospice care while in a "do not 
resuscitate" status.  It is therefore clear that his lung 
cancer was severe.  However, a review of the claims file 
shows that the veteran was service-connected for disabilities 
that included coronary artery disease, myocardial infarction 
and coronary artery bypass graft.  VA and BGMC records 
contain clinical and laboratory evidence which indicates that 
these conditions were severe.  Specifically, these records 
show an ejection fracture of 35 percent and abnormal EKG's, 
and that the veteran suffered a myocardial infarction in May 
1999, just about two weeks' prior to his death.  The 
veteran's amended death certificate states that the immediate 
cause of death was lung cancer, and that other significant 
conditions contributing to death but not resulting in the 
underlying cause included (service-connected) coronary artery 
disease and myocardial infarction.  In addition, the 
appellant has presented a medical opinion from a physician 
who states that it is "more likely than not" that the 
veteran's service-connected heart disease and myocardial 
infarction contributed to his death.  The physician indicated 
that her opinion was based on a review of the claims file, 
and other pertinent records.  This opinion is uncontroverted 
by any other opinion in the claims file.  Based on the 
foregoing, the Board finds that service connection for the 
cause of the veteran's death is warranted.  

ORDER

Service connection for the cause of the veteran's death is 
granted, subject to provisions governing the payment of 
monetary benefits.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

